Him, J.
1. Without dealing with the merits of the question of the wife’s right to alimony under the facts of this ease, where she brought an action in her own name, and it was conceded that prior to her suit she had become insane, had been committed to the State sanitarium at Milledgeville, and had been allowed to go thence on furlough under custody of her father, and it was further admitted by her counsel that she was insane at the time of sueh commitment and was of unsound mind at the time of the trial, over objection duly raised it was error to allow the case to proceed in the name of sueh insane wife and to award to her temporary alimony and counsel, fees.
2. On the hearing of an application for temporary alimony in vacation *112before the term of court to which the suit is returnable has arrived, it is error to pass an order striking a plea in abatement.
April 14, 1916.
Temporary alimony. Before Judge Patterson. Forsyth superior court. August 24, 1915.
N. A. Morris, George D. Anderson, G. L. Harris, and Henry N. Kirby, for plaintiff in error.

Judgment reversed.


All the Justices concur.